DETAILED ACTION
Notice to Applicant
Claims 1-15 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 11/29/2021.

Claim Objections
Claim 15 is objected to because of the following informalities:  “fibres” in line 2 should be amended to “fibers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 USC 103 as being unpatentable over 35 USC 103 US Patent Number 9,051,062 to Boone.  

Regarding claim 1, Boone discloses a method for manufacturing a one-piece reinforced structure, comprising:
Using a plurality of base components made of partially-cured composite material (column 4, lines 56-57 disclose “each frame 16 may be partially cured such that it is at about 80 to 90 percent of its fully cured strength”), wherein each base component of the plurality of components has an outer contour (bottom surface 22B) and a flange (column 4, lines 30-33 disclose “A second protruding member 30P may extend outward from the bottom surface 22B below the second side surface 26S [see FIG. 2B], and be generally parallel to the bottom surface 22B”),
Applying a coating made of composite material on the outer contour of the plurality of base components (column 6, lines 3-5 disclose “The entire support system 18 may then be globally positioned upon the inner surface 12I of an uncured resin pre-impregnated skin 12”), and
Applying heat on the plurality of base components covered with the coating until a complete curing of an assembly is obtained, such that a one-piece reinforced structure made of the plurality of composite material is obtained formed by the coating and the base components adhered to the coating (column 6, lines 8-14 disclose “The support system 18, which as noted above may be cured or partially cured, and the uncured skin 12, may now be cured together (e.g., in an autoclave or oven) to form the fuselage section 10.  The curing of the support system 18 and the skin may cause the support system 18 to become permanently secured to the skin 12”),
Wherein the base components form an indivisible part of the one-piece reinforced structure obtained by the method.
Boone does not explicitly disclose joining the base components together by the flanges of the base components.  However, FIG. 7 shows that when the structure is joined together, the frames 16 are joined together by attaching skin 12 to the outer surfaces of the frames.  When using frames of the embodiment of Figure 2B, protruding member 30P form flanges on the outer surface of the frames that would be attached to the skin, and therefore the frames are joined together by protruding members 30P through their attachment to the skin.  

Regarding claim 3 (dependent on claim 1), Boone discloses the base components are in the form of dried fibers that are impregnated with resin through an infusion process or in the form of preimpregnated fibers and that are partially cured by applying heat at a temperature lower than the curing temperature of the resin until a percentage of progress of curing reaction comprised between 40% and 80% is reached.  Column 4, lines 56-57 disclose “each frame 16 may be partially cured such that it is at about 80 to 90 percent of its fully cured strength” and column 8, line 65 to column 9, line 6 discusses the material comprising fiber and resin and prepreg layers.  

Regarding claim 4 (dependent on claim 1), Boone discloses the assembly formed by the base components covered with the coating are completely cured by applying heat.  Column 3, lines 57-60 disclose “Curing is to toughen or harden material (e.g., thermoset resin formulations) by heat, radiation, chemical additives, et cetera.  As used herein, curing is to cure a single component in an autoclave or oven, for example”.

Regarding claim 5 (dependent on claim 1), Boone does not disclose the coating made of composite material is applied using automatic lay-up techniques.  However, having disclosed the application of skin 12, would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the application process, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claims 2, 6-7, 9, 13-14 are rejected under 35 USC 103 as being obvious over US Patent Number 9,051,062 to Boone in view of US Patent Number 5,170,967 to Hamamoto.

Regarding claim 2 (dependent on claim 1), Boone discloses the base components having slots in the outer contour (32L).
Boone does not disclose an additional filling is applied in the slots before applying the coating made of composite material.  However, this limitation is taught by Hamamoto.  Hamamoto discloses forming an aircraft fuselage structure 1 of base components (reinforcing rings 2) with an additional filling (mandrel 9a) applied in slots before applying the coating made of composite material (prepreg 4).  It would be obvious to a person having ordinary skill in the art to modify Boone using the teachings from Hamamoto in order to maintain the shape of the stiffeners during curing.

Regarding claim 6 (dependent on claim 1), Hamamoto further teaches a fill material being applied on the joined base components in order to obtain a uniform outer surface of the base components prior to applying the coating.  Column 4, lines 38-42 disclose “Then a jig 13 comprising a plurality of arcuate members for laminating the outer sheating is successively inserted into the silicone bag 10 and assembled so as to form a hollow cylinder against the inner wall surface of the silicone bag 10”.  

Regarding claim 7 (dependent on claim 6), Hamamoto discloses the fill material is applied on the joined base components before applying the additional fill in the slots.  

Regarding claim 9 (dependent on claim 2), Hamamoto further teaches the additional filling is removed from the slots after having obtained complete curing.  Column 5, lines 13-15 disclose “Upon completion of the curing step, the female mold 17 and the silicone bag 10 are removed.  The cores 2a and the mandrel 9a are also removed”.  

Regarding claim 13 (dependent on claim 2), Boone and Hamamoto do not disclose the slots have an undulating configuration and extend in an axial direction along an entire width of the outer contour of the base component.  However, it would have been an obvious matter of design choice to make the different portions of the fuselage frame of whatever form or shape was desired or expedient to accommodate the type and shape of stringers desired. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 14 (dependent on claim 2), Boone and Hamamoto do not disclose the slots of the base components having a radius of curvature comprised between 50 and 500mm.  However, it would have been an obvious matter of design choice to make the slots of whatever shape and curvature is required to provide the desired stiffening for the fuselage, since such a modification would have involved a mere change in the size of a In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 8 and 15 are rejected under 35 USC 103 as being obvious over US Patent Number 9,051,062 to Boone in view of US Patent Number 5,170,967 to Hamamoto, in further view of US Patent Number 4,790,898 to Woods.

Regarding claim 8 (dependent on claim 2), Boone and Hamamoto do not disclose bundles of fibers are arranged at the ends of the slots before applying the additional filling in the slots.  However, this limitation is taught by Woods.  Column 2, lines 32-37 disclose “A guide guides each of a plurality of rovings, with each roving being comprised of a bundle of resin-impregnated filaments, to the mandrel.  A compaction means compacts the rovings against the mandrel such that adjacent rovings permanently bond together and form a band contoured to the mandrel”.   It would be obvious to a person having ordinary skill in the art to modify Boone and Hamamoto using the teachings from Woods in order to better conform the mandrel against the surface of the stiffeners during curing. 

Regarding claim 15 (dependent on claim 1), Boone and Hamamoto do not disclose bundles of fibers are arranged at ends of the slots.  However, this limitation is taught by Woods.  Column 2, lines 32-37 disclose “A guide guides each of a plurality of rovings, with each roving being comprised of a bundle of resin-impregnated filaments, to the mandrel.  A compaction means compacts the rovings against the mandrel such that 

Claims 10-12 are rejected under 35 USC 103 as being obvious over US Patent Number 9,051,062 to Boone in view of US Patent Application Number 2011/0052845 by Dermond.

Regarding claim 10 (dependent on claim 1), Boone discloses a one-piece reinforced structure obtained by the method of claim 1 (see rejection of claim 1 above), further comprising base components made of the composite material that are joined to each other and are covered with the coating made of composite material (column 1, lines 43-45 disclose “the skin 12, the stringers 14, and the frames 16 may be independently fabricated with composite material).
Boone does not disclose the base components have the outer contour with two open ends and each open end has the flange that projects transversely towards inside cavity of the base component.  However, this limitation is taught by Dermond.  Dermond discloses an aircraft fuselage comprising base components 10 with open ends having a flange 31 that projects transversely towards the inside of the base component (see Figures 16 and 18-21).  It would be obvious to a person having ordinary skill in the art to modify Boone using the teachings from Dermond in order to reinforce the fuselage sections and provide better attachment to adjacent fuselage sections. 

Regarding claim 11 (dependent on claim 10), Dermond further teaches each flange having a fold that projects longitudinally towards the inside cavity of the base component according to a plane parallel to the outer contour (see Figures 18-21).  

Regarding claim 12 (dependent on claim 10), Boone and Dermond do not discloses each flange having a widened area in a lower portion of the base component.  However, it would have been an obvious matter of design choice to make the different portions of the base component of whatever form or shape was desired or expedient in order to reinforce parts of the base component as needed, such as a lower portion in order to reinforce the floor of the aircraft. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Regarding the argument that Boone does not teach the claimed invention because the method in Boone requires a mould to assemble the support system, and thereafter removing the assembled support system from the mould, the applicant’s invention does not exclude the use of a mold, and the steps claimed recite using the base components and then applying a coating onto the base components.  This corresponds to Figure 7 of Boone, where frames 16 are joined onto skin 12, and also shown in steps 222 and 224 of Figure 8.  Bond tool 50T is removed from the .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642